UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6263


AARON DOXIE, III, a/k/a Aharon Azaryah Nearyah Hakahan,

                Petitioner - Appellant,

          v.

WARDEN JEFFREY N. DILLMAN, Warden; DIRECTOR HAROLD CLARKE,
Director,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00505-AWA-DEM)


Submitted:   May 29, 2014                  Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Doxie, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aaron Doxie, III, seeks to appeal the district court’s

order    dismissing    his   28    U.S.C.    § 2254     (2012)      petition   as

successive.     We    dismiss     the   appeal   for   lack   of    jurisdiction

because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on November 26, 2013.        The notice of appeal was filed on January

23, 2014. *     Because Doxie failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3